Tom Glaze, Judge. Appellant’s petition for rehearing is denied. Points two and three are without merit, but we will elaborate on points one and four. Appellant’s first point for rehearing is that appellant properly raised objections to the lack of probable cause which made the stop and arrest illegal. On appeal, appellant’s third point for reversal was that the trial court erred in failing to suppress evidence seized as a result of an illegal arrest. Our review of the abstract indicates that both counsel for appellant and counsel for Doss argued at length below whether probable cause existed. However, most of their arguments involved probable cause to stop the car, to conduct a search and to seize items from the car, not probable cause to arrest. The clearest reference to the legality of the arrest was the trial court’s specific finding that “this was a search incident to a valid stop and a valid arrest.” However, even assuming that appellant properly raised the issue of the legality of the arrest, we believe that we fully covered this issue under appellant’s second point on appeal, which we phrased as an allegation of error based upon the trial court’s failure to admit evidence resulting from Sullivan’s participation in the search and arrest. We cited Logan v. State, 264 Ark. 920, 576 S.W.2d 203 (1979), which involved the legality of an arrest. Because we fully considered the arrest issue that appellant now urges us to review, we deny the petition on this point. Appellant’s fourth point for rehearing is that he objected to the admission of documents at trial for the same reason that he argued on appeal: that the State failed to furnish them through discovery. The documents, State’s Exhibits 14-18, pertained to the chain of custody of evidence seized in the search. The appellant objected below “for hearsay reasons and also discovery reasons.” The appellant failed to point out, to the trial court or on appeal, how he was prejudiced by the introduction of the documents. We have held that while an assertion that the prosecuting attorney failed to make proper discovery answers might be serious, it is required that prejudice be shown. Fisk v. State, 5 Ark. App. 5, 631 S.W.2d 626 (1982). Under Rule 19.7 of the Arkansas Rules of Criminal Procedure (Repl. 1977), the trial court has the discretion to exclude or to admit material not disclosed through discovery, Lear v. State, 278 Ark. 70, 643 S.W.2d 550 (1982), based upon the likelihood that prejudice will result. Fisk v. State, supra. Appellant did not demonstrate, nor did we find, that prejudice resulted from the trial court’s decision. Petition for rehearing denied.